Citation Nr: 9909953	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-07 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right elbow.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal.   
 

REMAND

After reviewing the evidence of record the Board finds that 
further development is warranted.  In this regard, during a 
February 1999 hearing, the representative stated that the 
veteran had received outpatient VA treatment since his May 
1997 VA examination, and that the records of that care are 
not available.  In particular, the representative stated that 
the veteran underwent X-ray examination at the Lawton 
Outpatient Clinic at Fort Sill, sometime between October to 
November 1998, and that the radiological records were then 
referred for evaluation to the VA Medical Center in Oklahoma 
City.  That evaluation is reported to have revealed evidence 
of arthritis in the elbow.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, to include securing pertinent 
records.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Accordingly, because arthritis coupled with pain 
warrants a compensable rating, Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991), it follows that the Board should 
attempt to verify whether the veteran actually has arthritis 
in his right elbow before rendering any decision in this 
case.  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify any health care 
provider that has provided treatment 
since May 1997 for his right elbow 
disorder.  Following the receipt of the 
veteran's response appropriate 
development should be undertaken to 
secure any records identified, including 
securing any existing VA radiological 
records from Lawton Outpatient Clinic at 
Fort Sill, and from the VA Medical Center 
in Oklahoma City.

2.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  If the requested development is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.

Upon completion of the above development, the RO should 
readjudicate the issue on appeal.  If the determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the case 
and be given an opportunity to respond.  The purpose of this 
REMAND is to protect the appellant's right to due process and 
to fulfill the duty to assist.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


